DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2-16 & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The specification describes on pages 4-6 use of 1 ug of an monoclonal anti-CD3 antibody in the TBI mouse model, in the APPPS1 amyloid-beta transgenic mouse model for Alzheimer’s disease, and in the P301S tau transgenic mouse model for Alzheimer’s disease, as well as use of 5 ug/mouse in the ischemia/reperfusion mouse model (i.e., Figures 3, 5, 8 & 10).  Page 20 describes that “[d]osage, toxicity and therapeutic efficacy of such anti-CD3 antibody compositions can be determined by standard pharmaceutical procedures…”, however, this is an issue under enablement, and not written description.  Page 21 then states that “a therapeutic effective amount of an anti-CD3 antibody (i.e., an effective dosage) depends on the antibody selected, the mode of delivery, and the condition to be treated”, and that “certain factors may influence the dosage and timing required to effectively treat a subject…”.  And Example 1 on page 25 of the specification emphasizes that nasal anti-CD-3 antibody administered to young amount sufficient to increase the microglial expression of” any of the genes recited in claims 3-5 based solely on what the specification describes above; especially in old versus young mice.   
Second, page of the specification 6 the specification describes “preventing… neurological signs and symptoms associated with acute CNS injury”, as does instant base claim 6.  However, the specification fails to provide any examples where a cure or prevention occurs for any disease; especially for any neurodegenerative disorder which has no known cure/ prevention within the art.  
Lastly, page 9 and 12 list various monoclonal anti-CD3 antibodies, which includes humanized and chimeric anti-CD3 monoclonal antibodies (i.e., as it relates to claim 17).  No publically available polyclonal antibodies are described.  However, the sole “fully human” antibody, as recited in claim 18, is Foralumab/ 28F11-AE possessing the heavy and light variable chains depicted as SEQ ID NOs: 8/10 and 9/11, respectively.  In other words, Applicants are not reasonably in possession of the genus of “fully human” anti-CD3 antibodies, or polyclonal anti-CD3 antibodies, because disclosure of a single species of human monoclonal antibody does not reasonably constitute a genus, by definition (i.e., as it relates to claim 18).  
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, genus of components and “amounts sufficient” required to practice the currently generic method, the written description requirements under 35 U.S.C. 112, first paragraph are not met.  See MPEP 2163.
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim(s) 1-8 & 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayo et al (2016).
Mayo et al. teach daily nasal administration of a CD3-specific antibody in the  progressive neurodegenerative EAE animal model for multiple sclerosis comprising contacting microglial cells with hamster mouse chimeric IgG anti-CD3-specific antibody (clone 145-2C11; BioXCell), which resulted in decreased microglia activation/CNS inflammation (e.g., pgs. 1939 & 1950-1951 & Abstract; as it relates to claims  1, 2, 6-8 & 17-18).  Administration of anti-CD3 antibodies resulted in generation of microglial with an anti-inflammatory pattern (e.g., Fig. 7C), which included Ly6Chi monocytes (pgs. 1952-195 & Fig. 7; as it relates to claims 2 & 5).  In that the sole active method step of administrating an anti-CD3 antibody necessarily reduces expression of a subset of microglial genes, any functional characteristics of Mayo’s anti-CD3 antibodies inherently flow from the structure possessed by Mayo’s anti-CD3 antibodies; thereby, reasonably anticipating the functional limitations recited in claims 3-5. 

Claim(s) 1-8, 9-10, 16-18 & 19-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Elson et al (US pre pub 2010/0209437 A1; IDS Ref # 46).
Elson et al teach a method of decreasing microglial activation in inflammatory disorders in subjects comprising mucosal/nasal administration of various monoclonal anti-CD3 antibodies, as taught in pp#s [0008] & [0015] (i.e., as it relates to claims 1, 2, 6-8, 17 & 18), which include use of the fully human 28F11/Foralumab anti-CD3 antibody that comprises the CDR sequences SEQ ID NOs: 27-29 & 30, 31 & 38 (e.g.., pp#s [0017], which correspond to the CDE SEQ ID NOs: 1, 3, 4 pp# [0077]); thereby, anticipating claims 1, 2, 6, 9-10 & 16-21.  In that any functional characteristics of Elson’s anti-CD3 antibodies related to gene expression within microglial inherently flow from the structure possessed by these anti-CD3 antibodies, the limitations of claims 3-5 & 16 are necessarily met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        February 22, 2021